DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Claim 9 at line 2: “feature extractor neural network” should be – and the feature extractor neural network --.
Similar discussions are addressed with regards to claim 19 at line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 11, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the convolution network" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests it to be -- the feature extractor neural network --.
Similar discussions are addressed with regards to claim 11 at lines 7-8 and claim 20 at lines 9-10, respectively.
Claim 19 [which is dependent upon claim 11] recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 9-10, 11, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Divine et al. (U.S. Pub. No. 2018/0247023), hereinafter Divine, in view of Risman et al. (U.S. Pub. No. 2018/0033144), hereinafter Risman.
Regarding claim 1, Divine teaches a system for automatically generating data structures adapted for storing classifications relating to an adverse event based on audio or video data, the classifications based at least on a plurality of classification tasks (AR assistance module including procedure characterization component, procedure identification component, and procedure assessment 
Risman teaches extract, using a feature extractor neural network, a vector of latent features from the set of audio or video data (features extracted from each 2D image by using convolutional neural network [CNN], Fig. 4, Paragraphs 0037-0038); provide, to each of a plurality of time-based classifiers, the vector of latent features from the convolutional network, each time-based classifier corresponding to a classification task of the plurality of classification tasks (features generated by convolution neural network are fed through recurrent neural network [RNN, time-based classifier], Fig. 4, Paragraph 0039; Fig. 12, multiple CNN-LSTM architectures used for different applications such as detection of intracranial hemorrhage, lung node detection, etc., Paragraphs 0083-0084, 0087-0088); train the feature extractor neural network on a training data set using a sigmoid binary cross-entropy loss (CNN trained using a sigmoid activation and binary cross-entropy loss for optimization, Figures 9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Divine’s system using Risman’s teachings by including CNN-RNN models to Divine’s AR assistance module in order to improve the anomaly detection and determine the correct procedure to be performed (Risman, Paragraphs 0006-0007). 

Regarding claim 4, the combination of Divine in view of Risman teaches the system of claim 1, wherein the feature extractor neural network is a three dimensional (3D) or two-dimensional (2D) convolutional network (Risman, features extracted from each 2D image by using convolutional neural network [CNN], Fig. 4, Paragraphs 0037-0038; Risman, 2D CNN fed into RNN, Paragraph 0042, lines 10-12, Paragraph 0049).

Regarding claim 9, the combination of Divine in view of Risman teaches the system of claim 1, wherein the processor is configured to receive a set of audio data, feature extractor neural network extracts the vector of latent features from a combination of the set of audio data and the set of video data (Divine, Figures 8-9, the computer system can receive various forms of input that can be used to monitor and characterize various aspects of a procedure being performed, e.g., image data and audio data, Paragraph 0029, lines 4-18, Paragraph 0030; Divine, descriptive information [latent features] generated by procedure characterization component according to video image data and/or audio input, Paragraphs 0069, Paragraph 0070, Col. 1, lines 1-2, Col. 2, lines 1-5, Paragraphs 0071 and 0073).



Regarding claims 11, 14, and 19, the rationale provided in the rejection of claims 1, 4, and 9 is incorporated herein, respectively.  Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Regarding claim 20, the rationale provided in the rejection of claim 1 is incorporated herein. Further, Divine teaches a non-transitory computer readable medium storing machine interpretable instructions, the machine interpretable instructions, which when executed by a processor, cause the processor to perform the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0185).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Risman, further in view of Liu et al. (Shuaicheng Liu, Lu Yuan, Ping Tan, and Jian Sun, “Bundled camera paths for video stabilization”, ACM Transactions on Graphics (TOG), Vol. 32, Issue 4, July 2013, Article No. 78, pp 1–10, https://doi.org/10.1145/2461912.2461995), hereinafter Liu.
Regarding claim 2, the combination of Divine in view of Risman teaches the system of claim 1, but fails to disclose wherein the set of audio or video data includes a set of video frames that have been 
Liu teaches wherein the set of audio or video data includes a set of video frames that have been stabilized to reduce camera motion through the use of bundled-camera path stabilization that reduces jitter and smooths camera paths so that the latent features are accumulated across a plurality of frames (a bundle of camera paths are smoothed for video stabilization by optimizing a single camera path to remove jitters and then doing a space-time optimization of all paths to enforce smoothness between neighboring camera paths, Section 4 – Path Optimization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Divine’s system using Risman’s teachings by including bundled-camera path stabilization to Divine’s AR assistance module in order to reduce jitter in video images captured by a camera and improve image quality for feature extraction (Liu, smoothing bundled-camera path to maintain spatial and temporal coherences across frames, Page 2/10, Col. 1, Paragraph 2). 

Regarding claim 3, the combination of Divine in view of Risman, further in view of Liu, teaches the system of claim 2, wherein stabilization includes warping images to align each frame's camera view based at least on homography (warping from frame t to frame t+1 based on homograph, Page 3/10, Section 3.1, Model; Section 3.3, Pre-warping).

Regarding claims 12 and 13, the rationale provided in the rejection of claims 2 and 3 is incorporated herein, respectively.  Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Risman as applied to claim 1 above, and further in view of Darty (U.S. Pub. No. 2020/0240840).
Regarding claim 5, the combination of Divine in view of Risman teaches the system of claim 1, but fails to explicitly disclose wherein the classification tasks include at least bleeding and thermal injury detection, and wherein the classification tasks are causally distinct and include distinguishing active injury events from prior injury artifacts.
Darty teaches wherein the classification tasks include at least bleeding and thermal injury detection, and wherein the classification tasks are causally distinct and include distinguishing active injury events from prior injury artifacts (multispectral imaging system used to diagnose medical conditions by identifying wounds, burn, and capable of determining new or old injury, Paragraphs 0163, 0191, 0203, and 0215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Divine’s system, as modified by Risman, using Darty’s teachings by including injury detection to Divine’s [as modified by Risman] medical procedures in order to assist in image-guided surgery (Darty, Paragraph 0219, lines 1-6). 

Regarding claim 15, the rationale provided in the rejection of claim 5 is incorporated herein. Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Risman as applied to claim 1 above, and further in view of Lin et al. (Tsung-Yi Lin, Priya Goyal, Ross Girshick, Kaiming He, and Piotr Dollár, “Focal Loss for Dense Object Detection”, 2017 IEEE International Conference on Computer Vision (ICCV) (2017): 2999-3007), hereinafter Lin.

Lin teaches wherein the loss function for each time-based classifier further includes focal loss (focal loss is used to balance the loss from different classes by adding a weight factor to the cross entropy function, Section 3 – Focal Loss, subsections 3.1 and 3.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Divine’s system, as modified by Risman, using Lin’s teachings by including focal loss to Divine’s [as modified by Risman] loss function in order to reduce the effects of imbalanced classes on the training of neural network models (Lin, Page 8/10, Conclusion). 

Regarding claim 16, the rationale provided in the rejection of claim 6 is incorporated herein, respectively.  Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Risman as applied to claim 1 above, and further in view of Taieb et al. (Aïcha Ben Taieb and Ghassan Hamarneh. “Uncertainty Driven Multi-loss Fully Convolutional Networks for Histopathology.” CVII-STENT/LABELS@MICCAI (2017), DOI:10.1007/978-3-319-67534-3_17), hereinafter Taieb.
Regarding claim 7, the combination of Divine in view of Risman teaches the system of claim 1, but fails to disclose wherein the loss function for each time-based classifier further includes uncertainty loss.
Taieb teaches wherein the loss function includes uncertainty loss (using a measure of uncertainty to weight each term in the multi-loss objective function, Page 4/9, Paragraph 3, equation 2).


Regarding claim 17, the rationale provided in the rejection of claim 7 is incorporated herein, respectively.  Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Divine in view of Risman as applied to claim 1 above, and further in view of Lin and Taieb.
Regarding claim 8, the combination of Divine in view of Risman teaches the system of claim 1, but fails to disclose wherein the loss function for each time-based classifier further includes both focal and uncertainty loss.
Lin teaches wherein the loss function further includes focal loss (focal loss is used to balance the loss from different classes by adding a weight factor to the cross entropy function, Section 3 – Focal Loss, subsections 3.1 and 3.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Divine’s system, as modified by Risman, using Lin’s teachings by including focal loss to Divine’s [as modified by Risman] loss function in order to reduce the effects of imbalanced classes on the training of neural network models (Lin, Page 8/10, Conclusion). 

Taieb teaches wherein the loss function includes uncertainty loss (using a measure of uncertainty to weight each term in the multi-loss objective function, Page 4/9, Paragraph 3, equation 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Divine’s system, as modified by Risman and Lin, using Taieb’s teachings by including uncertainty loss to Divine’s [as modified by Risman and Lin] loss function in order to optimize the learning of parameters in neural network models (Taieb, using uncertainty to weight each term to reduce the influence of uncertain terms on the total loss and hence on the model’s parameters update, Page 4/9, Paragraph 3). 

Regarding claim 18, the rationale provided in the rejection of claim 8 is incorporated herein, respectively.  Further, Divine discloses a system comprising a processor, operating in conjunction with computer memory, to execute the method (Divine, Fig. 1, Paragraphs 0005, 0042-0043, and 0176).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is: US Patent Publication 2009/0326383 and US Patent 6,640,132.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661